DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10, 13 and 15-23 are pending in the instant invention.  According to the Amendments to the Claims, filed August 22, 2022, claim 1 was amended and claims 11, 12 and 14 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/060216, filed April 19, 2019, which claims priority under 35 U.S.C. § 119(a-d) to EP 18168671.8, filed April 23, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on August 22, 2022, is acknowledged: a) Group I - claims 1-10 and 16-23; and b) substituted heteroaryl of formula (I) - p. 51, Compound 16, shown to the right below, and hereafter referred to as (1R,2R)-2-(4-(5-cyclopropyl-7-((R)-1-methyl-1,2,3,4-tetrahydroisoquinoline-2-carbonyl)-[1,2,4]-triazolo[1,5-a]pyridin-2-yl)-3-fluorophenyl)cyclopropane-1-carboxylic acid, where A is (a-1), shown to the right, wherein R1 = -CH3 and R2 = -H; R4 = -cyclopropyl; R5 is (b-1), shown to the left above, wherein R3 = -F, R6 = -cyclopropyl, substituted at C-2, with C(O)OR7, where R7 = -H, Y1 = CH and Y2 = CH; X1 = N; X2 = N; X3 = CH; and X4 = CH.  Claims 1, 2, 5-10, 16-18 and 23 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heteroaryls of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 13, directed a process for preparing a pharmaceutical composition comprising a substituted heteroaryl of the formula (I); and (ii) claim 15, directed to a method of treating a respiratory syncytial virus infection in a subject in need thereof, comprising administering… a substituted heteroaryl of the formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on April 20, 2022, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 1-10, 13 and 15-23 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(I)
or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof,
wherein:
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is formula (a), formula (b), formula (c), formula (d), formula (e), or formula (f):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (a), 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (b), 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (c),

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (d), 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (e), or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (f),

wherein each CH is optionally substituted with halo, C1-4 alkyl, or OC1-4 alkyl;

	A is formula (a-1), formula (a-2), formula (a-3), or formula (a-4):

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (a-1), 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (a-2), 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (a-3), or 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (a-4),

wherein:
	R1 is CH3 or CH2CH3;
	R2 is H, halo, or C1-4 alkyl;
	R12 is C1-2 alkyl;
	R13 is C1-6 alkyl; and
	R14 is C1-6 alkyl;

	R4 is C1-6 alkyl, C1-4 alkylene-Heteroaryl1, N(C1-6 alkyl)2, C3-6 cycloalkyl, pyrrolidinyl, phenyl, or Heteroaryl1, wherein the phenyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, C1-4 alkyl, C1-4 polyhaloalkyl, OH, and OC1-4 alkyl, and further wherein the Heteroaryl1 is thienyl, pyridinyl, or pyrimidinyl, wherein the thienyl, pyridinyl, or pyrimidinyl is optionally substituted with one or two substituents independently selected from the group consisting of halo, C1-4 alkyl, C(O)NH2, and NH2;

	R5 is formula (b-1), formula (b-2), or formula (b-3):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (b-1), 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 (b-2), or 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 (b-3);

wherein:
	Y1 is CH, CF, or N;
	Y2 is CH, CF, or N;
	R3 is halo; and

	R6 is (i), (ii), (iii), or (iv):


(i)	C2-6 alkenyl, wherein the C2-6 alkenyl is substituted with one or two substituents independently selected from the group consisting of C1-6 alkyl, C(O)NR8R9, and C(O)OR7;

(ii)	NR9C(O)-Heterocyclyl, wherein the Heterocyclyl is azetidinyl, pyrrolidinyl, piperidinyl, or homopiperidinyl, and further wherein the azetidinyl, pyrrolidinyl, piperidinyl, or homopiperidinyl is substituted with one or two substituents independently selected from the group consisting of halo, OH, and OC1-4 alkyl; or

(iii)	C3-6 cycloalkyl, wherein the C3-6 cycloalkyl is substituted with one or two substituents independently selected from the group consisting of:

(a)	C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halo, C(O)OH, C(O)NH2, OH, and C3-6 cycloalkyl, wherein the C3-6 cycloalkyl substituent is optionally substituted with one or two substituents independently selected from the group consisting of halo, C1-4 alkyl, C1-4 alkylene-C(O)OH, and C(O)OH;

(b)	C3-6 alkenyl, wherein the C3-6 alkenyl is optionally substituted with one or two substituents independently selected from the group consisting of C1-6 alkyl, C(O)NR8R9, C(O)OR7, and OH; and

(c)	CN, C(O)NR10R11, C(O)NR9C(O)S(O)2R8, C(O)NR9S(O)2R8, C(O)OR7, NR8R9, NR9C(O)C1-4 alkyl, NR9C(O)NR8R9, NR9C(O)OR8, NR9C(O)C3-6 cycloalkyl, NR9S(O)2R8, OH, OC(O)NR10R11, S(O)2R8, S(O)2NR10R11, S(O)2NR9C(O)R8, or Heteroaryl2, wherein each Heteroaryl2 is independently pyrrolyl, pyrazolyl, or thiazolyl, wherein each pyrrolyl, pyrazolyl, or thiazolyl is optionally and independently substituted with one or two substituents independently selected from the group consisting of halo, C1-4 alkyl, C(O)NR8R9, and C(O)OR7; or

(iv)	Heterocyclyl, wherein the Heterocyclyl is azetidinyl, pyrrolidinyl, piperidinyl, or homopiperidinyl, and further wherein the azetidinyl, pyrrolidinyl, piperidinyl, or homopiperidinyl is substituted with one or two substituents independently selected from the group consisting of:

(a)	C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halo, C(O)OH, C(O)NH2, OH, and C3-6 cycloalkyl, wherein the C3-6 cycloalkyl substituent is optionally substituted with one or two substituents independently selected from the group consisting of halo, C1-4 alkyl, C1-4 alkylene-C(O)OH, and C(O)OH;


(b)	C3-6 alkenyl, wherein the C3-6 alkenyl is optionally substituted with one or two substituents independently selected from the group consisting of C1-6 alkyl, C(O)NR8R9, C(O)OR7, and OH; and

(c)	CN, C(O)NR10R11, C(O)NR9C(O)S(O)2R8, C(O)NR9S(O)2R8, C(O)OR7, NR8R9, NR9C(O)C1-4 alkyl, NR9C(O)NR8R9, NR9C(O)OR8, NR9C(O)C3-6 cycloalkyl, NR9S(O)2R8, OH, OC(O)NR10R11, S(O)2R8, S(O)2NR10R11, S(O)2NR9C(O)R8, or Heteroaryl2, , wherein each Heteroaryl2 is independently pyrrolyl, pyrazolyl, or thiazolyl, wherein each pyrrolyl, pyrazolyl, or thiazolyl is optionally and independently substituted with one or two substituents independently selected from the group consisting of halo, C1-4 alkyl, C(O)NR8R9, and C(O)OR7;

	each R7 is independently H or C1-4 alkyl;
	each R8 is independently C1-4 alkyl, C1-4 polyhaloalkyl, or C3-6 cycloalkyl;
	each R9 is independently H or C1-4 alkyl;
	each R10 is independently H, CN, C1-4 alkyl, C1-4 polyhaloalkyl, C3-6 alkenyl, or C3-6 cycloalkyl, wherein each C1-4 alkyl is optionally and independently substituted with one substituent selected from the group consisting of CN and OH, and further wherein each C3-6 cycloalkyl is optionally and independently substituted with one C1-4 alkyl substituent; and
	each R10 is independently H, CN, C1-4 alkyl, C1-4 polyhaloalkyl, C3-6 alkenyl, or C3-6 cycloalkyl, wherein each C1-4 alkyl is optionally and independently substituted with one substituent selected from the group consisting of CN and OH, and further wherein each C3-6 cycloalkyl is optionally and independently substituted with one C1-4 alkyl substituent.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein A is formula (a-1):

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (a-1).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein A is formula (a-2):

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (a-2).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is formula (c):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (c).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is formula (e):


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (e).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R5 is formula (b-1):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (b-1)

wherein:
	Y1 is CH; and
	Y2 is CH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 6, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R3 is F.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R4 is C3-6 cycloalkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R6 is C3-6 cycloalkyl or pyrrolidinyl, wherein the C3-6 cycloalkyl or pyrrolidinyl is substituted with one or two substituents independently selected from the group consisting of C(O)NR10R11 and C(O)OR7.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing the pharmaceutical composition of claim 10, wherein the process comprises intimately mixing a pharmaceutically acceptable carrier with a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for treating a respiratory syncytial virus infection in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 16 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R1 is CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R2 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R4 is cyclopropyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R4 is C1-4 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 20 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R4 is CH2CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 21 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R4 is Heteroaryl1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 22 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable acid addition salt or stereochemically isomeric form thereof, wherein R4 is pyridinyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 23 is objected to because of the following informalities: a) for clarity and precision, The compound of claim 1, wherein the compound is selected from should be replaced with The compound of claim 1, wherein the compound is selected from the group consisting of; and b) for clarity and precision, and pharmaceutically acceptable acid addition salts thereof should be replaced with or a pharmaceutically acceptable acid addition salt thereof.  Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement - Substituted heteroaryls of the formula (I)

	Claims 1-4, 6-10, 13 and 15-23 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (a), formula (b), formula (d), formula (e), or formula (f), respectively, does not reasonably provide enablement for substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c), as recited in claims 1, 4 and 23, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image20.png
    108
    149
    media_image20.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heteroaryls of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heteroaryls of the formula (I), shown to the right, and the pharmacokinetic behavior of these substances as respiratory syncitial virus (RSV) antiviral agents;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/206828 provides a synthesis of the instantly recited substituted heteroaryls of the formula (I) {Lancois, et al. WO 19/206828, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Compound Synthesis, on pages 16-86 of the instant specification, and Lancois, et al. in WO 19/206828, whether the instantly recited substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c), are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c) {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (a), formula (b), formula (d), formula (e), or formula (f), respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted hetero-aryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c).  The specification lacks working examples of substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c).  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted heteroaryl of the formula (I), such as (1R,2R)-2-(4-(5-cyclopropyl-7-((R)-1-methyl-1,2,3,4-tetrahydroisoquinoline-2-carbonyl)-imidazo[1,2-a]pyridin-2-yl)-3-fluorophenyl)cyclopropane-1-carboxylic acid, shown to the left above, is either synthetically feasible or possesses utility as a respiratory syncitial virus (RSV) antiviral agent.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted heteroaryls of the formula (I), wherein the combination of X1, X2, X3 and X4 is formula (c), is clearly justified.
	The examiner suggests omitting formula (c), as depicted in the section above entitled Claim Objections, to overcome this section of the rejection.


Written Description - Substituted heteroaryls of the formula (I)

	Claim 23 is further rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the invention was filed, had possession of the claimed invention.  Specifically, the following substituted heteroaryls of the formula (I) lack adequate support within the original specification, as filed:

	2-[4-[5-cyclopropyl-7-((1R)-1-methyl-3,4-dihydro-1H-isoquinoline-2-carbonyl)imidazo[1,2-a]pyridin-2-yl]-3-fluorophenyl]cyclopropanecarboxylic acid;

	2-[4-[5-cyclopropyl-7-((1R)-1-methyl-3,4-dihydro-1H-isoquinoline-2-carbonyl)imidazo[1,2-a]pyridin-2-yl]-3-fluorophenyl]cyclopropanecarboxamide;

	(3S)-1-[4-[5-cyclopropyl-7-[(1R)-1-methyl-3,4-dihydro-1H-isoquinoline-2-carbonyl]imidazo[1,2-a]pyridin-2-yl]-3-fluorophenyl]pyrrolidine-3-carboxamide;

	(3S)-1-[3-fluoro-4-[7-[(1R)-1-methyl-3,4-dihydro-1H-isoquinoline-2-carbonyl]-5-(3-pyridyl)imidazo[1,2-a]pyridin-2-yl]phenyl]pyrrolidine-3-carboxylic acid; and

	(3S)-1-[3-fluoro-4-[7-[(1R)-1-methyl-3,4-dihydro-1H-isoquinoline-2-carbonyl]-5-(3-pyridyl)imidazo[1,2-a]pyridin-2-yl]phenyl]pyrrolidine-3-carboxamide.

	The specification fails to expressly include the aforementioned substituted heteroaryls of the formula (I).  Consequently, one of ordinary skill in the art, at the time this invention was filed, may neither be reasonably apprised of the scope of the instantly recited substituted heteroaryls of the formula (I), nor recognize that the inventor or joint inventor was in possession of the instantly recited substituted heteroaryls of the formula (I), in view of the original specification of the invention.
	The inventor or joint inventor should note that under 35 U.S.C. § 132 and 35 U.S.C. § 251, the proscription against the introduction of new matter in a patent invention serves to prevent an inventor or joint inventor from adding information that goes beyond the subject matter originally filed.  {See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); and MPEP § 2163.06-2183.07}.
	Similarly, the inventor or joint inventor should further note that [A] claim drawn to a specific species requires description of that species and/or evidence that the inventor or joint inventor possessed that particular species.  {See In re Ruschig, 154 USPQ 118; Fields v. Connover, 170 USPQ 276, 280; Watson v. Bersworth, 116 USPQ 445; Flynn v. Eardley, 178 USPQ 288; Ex parte Westfall, 223 USPQ 631; In re Prutton, 96 USPQ 151; In re Honn, 150 USPQ 652; and In re Fried, 136 USPQ 429}.  The fact that the species fall within the broader genus is not enough.  See MPEP § 2163.05(II).
	Moreover, the inventor or joint inventor should further note that in order to comply with the written description requirement of 35 U.S.C. § 112(a), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed specification.  [W]hen an explicit limitation in a claim is not present in the written description whose benefit is sought, it must be shown that a person of ordinary skill would have understood, at the time the patent invention was filed, that the description requires that limitation.  {See Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); and In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)}.
	The examiner suggests omitting the aforementioned species, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 1 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 1 recites the limitation, …including any stereochemically isomeric forms thereof, in line 3 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624